Citation Nr: 0517947	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for infectious dermatitis 
of the left foot and face, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 until 
March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied entitlement to an increased rating 
for infectious dermatitis of the left foot and face.  

The issues of entitlement to service connection for 
osteomyelitis of the left lower extremity and an increased 
evaluation for infectious dermatitis of the left foot and 
face were remanded in September 2003 for further development.  
The veteran was granted entitlement to service connection for 
osteomyelitis and skin grafting of the left foot, healed, 
with residuals, by a January 2005 rating decision.  Therefore 
the remaining issue in appellate status is as noted above.

The Board notes that statements received from the veteran 
appear to constitute a claim of entitlement to a total rating 
based on unemployability.  As this issue has yet to be 
adjudicated by the RO, it is again referred to the RO for 
appropriate action.  

The Board also finds the veteran's reports that his skin 
cancer and other skin ailments, other than infectious 
dermatitis of the left foot and face, are related to service, 
or to his other service connected disabilities, sufficient to 
constitute a claim of service connection for those 
disabilities, and those are as well referred to the RO for 
appropriate action.


FINDINGS OF FACT

The infectious dermatitis of the left foot and face does not 
result in any residuals disability.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for residuals of infectious dermatitis of the left 
foot and face have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Part 4, Diagnostic Code 7806 
(effective prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated March 2002, several VCAA letters dated November 2002, 
March 2004, and October 2004, and a supplemental statement of 
the case dated January 2005.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several examinations during the 
course of this appeal.  

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Background

The veteran was granted service connection for the residuals 
of a left foot injury, including infectious dermatitis 
related to these residuals, by a July 1952 rating decision.  
This decision was based on service medical records which 
showed the veteran's injury to his foot in service, and on 
the report of April 1952 VA treatment.  The veteran was at 
that time given a temporary 100 percent rating to convalesce 
due to both this injury, and his skin condition.  An April 
1952 rating decision separated the veteran's disabilities of 
paralysis of the left peroneal and tibial nerves, which was 
rated as 40 percent disabling, and his infectious eczematoid 
dermatitis of the face and foot, which was rated as 10 
percent disabling.  

A rating decision dated December 1964 granted him a temporary 
100 percent rating for this condition, as he was undergoing 
hospitalization for his skin condition at that time.  This 
rating was returned to a 10 percent evaluation after several 
months.  The veteran has continued to receive a 10 percent 
evaluation for infectious dermatitis of the left foot and 
face since that time.

The veteran filed an increased rating claim for infectious 
dermatitis of the left foot and face in July 2000.  
Essentially, the veteran reports that he feels the severity 
of this condition has increased.  

Numerous recent VA treatment records indicate ongoing 
treatment for multiple skin conditions.

The veteran received an examination for VA purposes in 
September 2000.  At that time, the veteran was noted to have 
scattered skin lesions over his body.  There was no rash on 
his left foot.  The veteran was diagnosed with eczema of the 
left foot.  Other symptomatology was noted that was related 
to his service connected external nerve paralysis of left 
peroneal and tibial nerves.  It was noted that as a result of 
the veteran developing osteomyelitis, he developed an ulcer 
of the left foot that required a graft; after having the 
graft he developed a rash over his body and was hospitalized 
for nine months.  Another skin graft was performed after this 
hospitalization. 

A late June 2001 VA outpatient treatment record noted that 
the veteran had approximately 6 skin cancers in the past 
year.

VA outpatient treatment records dated July 2001 noted the 
excision of two lesions of the left side of the forehead, 
thought to be either Keratoacanthoma or Squamous Cell skin 
cancer.

In November 2002, the veteran was seen at the VA for an 
outpatient follow up skin check.  He was noted to have two 2 
mm white papules on the left maxillary area.  Erythematous 
plaques were noted on the chest and back with no scale.  
"ILD" erythema with fine scale was noted on the back and 
chest.  The two papules on the left cheek were excised.  
Superficial basal cell carcinomas, two on the chest and two 
on the back, were treated with liquid nitrogen.  A 4mm 
erythematous papule with hemorrhagic crusting at the left 
inferior nasal bridge was noted to be squamous cell carcinoma 
by pathology report, and the veteran was scheduled for 
surgery to excise this, which was performed in late November 
2002.  A 7mm erythematous scaling patch of the right nasal 
tip was noted to be actinic keratosis healing well after 
being frozen with nitrogen.  A 6mm pedunculated greasy brown 
papule of the right nipple was status post liquid nitrogen, 
and getting smaller.  For xerosis and eczema on the back and 
chest, the veteran was prescribed medication.  The veteran 
was also prescribed preventative medication.  There were 
noted 15 lesions treated on the veteran's back chest and 
face, found to be superficial basal cell carcinomas and 
actinic keratosis, all treated with liquid nitrogen.  A 4mm 
punch biopsy of the veteran's left shin was also done.

An April 2003 outpatient treatment record noted the veteran 
had several erythematous plaques with scale on his cheat, 
multiple rough red patches, and multiple stucco keratoses on 
his back.  For his eczematous dermatitis, the veteran was 
continued on medication.

The veteran received a hearing before the undersigned 
Veterans Law Judge in September 2003.  At that time, the 
veteran discussed the numerous problems he has had with his 
skin, including the multiple skin cancer lesions he has had 
excised.

The veteran was seen in December 2003 with complaints of two 
large lesions and several itchy areas.  Upon examination, the 
veteran was noted to have likely keratoconus on the chest and 
face, as well as eczematous dermatitis and multiple stucco 
keratoses on the back.

The veteran received a VA examination in October 2004.  His 
history of injury to his left foot in service was noted, as 
well as subsequent development of osteomyelitis and the 
subsequent requirements of several skin grafts to fill in a 
defect caused by surgery.  It was noted that the wounds 
healed and the osteomyelitis that was present previously was 
now completely cured.  The veteran's problems with foot drop 
and weakness and atrophy of the left leg were noted.  Noted 
also were scars behind his knee, attributed to his past 
surgery for attempted reanastomosis, and a one-inch scar at 
the site of his previous skin grafting.  Upon examination, it 
was noted that the veteran's scar due to his osteomyelitis 
was well healed, and the veteran had no apparent residuals 
from his osteomyelitis.  It was further noted that, although 
the veteran was service connected for infectious dermatitis 
of his left foot and face, he currently had many other skin 
problems, but none of them was related to his infection of 
his left foot and face.  The examiner noted that the left 
foot and face infections were healed many years ago, and the 
skin of the left foot and face was now normal except for a 
scar on the left foot where his draining osteomyelitis was 
now healed.  It was noted that he was not taking any 
medications to treat infection, but had other skin problems 
which he did take medications for.  On examination there was 
no sign of infection of the skin of the face or foot.

The veteran received further outpatient VA treatment in 
September 2004.  At that time, the veteran was noted to have 
actinically damaged skin on 90 percent of his body surface, 
and generalized scale with ichthyosis on 90 percent of his 
body surface.  Many other skin conditions were noted, but not 
infectious dermatitis of the hands or face.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Board also points out that under governing law, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951(b) (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to skin disorders 
were revised, effective August 30, 2002.  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  A compensable rating of 
10 percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area. 
The next higher evaluation of 30 percent requires evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The highest rating allowable pursuant to this 
Code, 50 percent, necessitates evidence of ulceration, 
extensive exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance. 

A noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring. A 30 percent evaluation required that the scar 
be severely disfiguring; this evaluation was felt to be 
especially appropriate if the scar produced a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent evaluation required that the scarring result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
Aug. 30, 2002).

According to the revised rating criteria, a 10 percent 
evaluation for dermatitis or eczema requires evidence of 
exposure to at least 5%, but less than 20%, of the entire 
body or at least 5%, but less than 20%, of exposed areas 
affected; or the need for intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period. 38 C.F.R. § 4.118, Code 7806 (2004).  The next 
higher rating of 30 percent requires evidence of exposure 
from 20% to 40% of the entire body or 20% to 40% of exposed 
areas affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this Code, 60 percent, requires evidence of exposure to 
more than 40% of the entire body or more than 40% of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period. 

Under the revised criteria, scars, disfiguring on the head, 
face or neck warrant a 10 percent rating for one 
characteristic of disfigurement; a 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

In this regard, the Board notes that, the veteran has been 
receiving treatment for numerous and varied skin problems, to 
include excisions of skin cancer lesions removed.  However, 
these skin disorders are disabilities for which service 
connection has not been granted.  The Board finds probative 
the opinion of a VA examiner in October 2004, who indicated 
that the infectious dermatitis of the veteran's left foot and 
face and healed many years ago, and that he currently had no 
residuals.  There is a scar on the left foot.  However, this 
is related to the osteomyelitis, a disability that is not in 
appellate status.  Therefore, as the veteran has been found 
to have no current residuals from his infectious dermatitis 
of the left foot and face, the Board finds that the criteria 
for a rating in excess of 10 percent have not been met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for infectious dermatitis 
of the left foot and face, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


